Citation Nr: 0524880	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-17 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left wrist proximately due to or the result of 
service-connected left shoulder disorder.

2.  Entitlement to service connection for trigger-finger 
deformity of the left middle, ring and little fingers 
proximately due to or the result of service-connected left 
shoulder disorder.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1946 to March 1948 
and from November 1948 to September 1952.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The RO adjudicated the left wrist and left fingers claims for 
as for direct and secondary service connection.  The veteran 
did not claim direct service connection, as an integrated 
reading of his January 2002 statement in support of claim, 
his May 2002 notice of disagreement, his October 2002 
substantive appeal and his May 2003 hearing testimony 
reveals.  The Board has restyled the issues consistent with 
the veteran's claim.

The Board remanded this case in January 2004 to obtain 
medical evidence pertinent to the pending issues.  The Board 
also denied an increased schedular or extraschedular rating 
for the veteran's left shoulder.  Twelve days later, the 
veteran filed a claim for an increased rating for his left 
shoulder.  The matter of entitlement to an increased rating 
for the left shoulder is referred to the RO for appropriate 
action.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  The veteran's service-connected left shoulder disability 
neither causes nor aggravates degenerative joint disease of 
the left wrist or trigger finger deformity of the left 
middle, ring, and little fingers.


CONCLUSIONS OF LAW

1.  Disability of the left wrist is not proximately due to or 
the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(West 2002).

2.  Disability of the left middle, ring, and little fingers 
is not due to or the result of service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310(a) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2004).  The Board 
remanded the issues of secondary service connection in 
January 2004 because the record then before the Board was 
devoid of competent medical evidence on the questions whether 
the service-connected left shoulder caused or aggravated the 
conditions claimed as secondary to it.  See 38 C.F.R. 
§ 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is currently in effect for recurrent 
dislocation of the left shoulder, post operative, with 
traumatic arthritis.  

The necessary medical examination report and opinion has been 
obtained, and it is dispositive of the claims.  Whereas none 
of the other medical evidence of record, including the 
multiple statements from Dr. Dugal, is informative on any 
element of the determination of secondary service connection, 
no further discussion of it is necessary.

A VA physician examined both the veteran and his claims file 
in great detail in April 2004.  The examiner found that the 
veteran has systemic rheumatoid arthritis of multiple joints.  
Through detailed reference to the veteran's documented 
medical history and of observation of the multiple joints 
involved, the examiner opined persuasively that the service-
connected left shoulder neither caused nor aggravated the 
left wrist of left finger disability.  He provided a clear, 
well-reasoned explanation of his opinion.

The only contrary evidence of record is the veteran's lay 
opinion that the left shoulder condition cause not only the 
left wrist and left fingers conditions, but of both wrists, 
both hands, both knees and both feet, as he opined to the 
April 2004 examiner.  The veteran's lay medical opinion is 
not cognizable evidence of a medical cause or effect, because 
the veteran lacks the medical expertise necessary to make his 
medical opinion reliable evidence.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

In sum the clear preponderance of the evidence is against 
finding secondary service connection for disability of the 
left wrist or of the left middle, ring, or little fingers.


VCAA
The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This fourth element 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
February 2002, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  

VCAA notice was provided to the veteran prior to the RO 
decision and the timing of the notice complies with the 
express requirements of the law as found by the Court in 
Pelegrini.  

The Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  It 
has copies of private medical records as well as VA treatment 
records and records of VA examinations.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim does not 
constitute prejudicial error.  


ORDER

Secondary service connection for degenerative joint disease 
of the left wrist and for trigger finger deformities of the 
left index, ring, and little fingers is denied.


REMAND

Medical evidence post-dating the last VA examination of the 
veteran's left shoulder indicates that the disability may 
more greatly affect the veteran's employability now than when 
he was last examined.  In February 2002, a VA examiner found 
the veteran's left shoulder flexed and abducted to 90 degrees 
and had external rotation to 50 degrees and internal rotation 
to 60 degrees, all with mild pain.  The VA examiner also 
noted the veteran to have diabetic neuropathy into the left 
hand.  In October 2002, the veteran's private physician 
reported the veteran had severe, constant pain in his left 
shoulder radiating into his arm.  In January 2004, the 
private physician reported the veteran's left shoulder was 
"frozen."  An April 2004 VA examination reported on the 
veteran's left wrist and fingers as they related to the left 
shoulder, but reported no findings about the left shoulder.

It is now necessary to obtain additional medical examination 
and opinion on the veteran's left shoulder.  Specifically, 
whether "frozen" means in a fixed anatomical position, 
i.e., ankylosed, whether radiation of pain or other sensation 
down the left arm is due to the service-connected left 
shoulder versus diabetic neuropathy or other cause, and 
whether the veteran's left shoulder disability, exclusive of 
all other physical and psychiatric problems, is such as to 
render the veteran unable to secure and follow a 
substantially gainful occupation.

The veteran's private physician has provided treatment 
records for several years predating the veteran's left 
shoulder surgery, but none from the period during which he 
indicates changes in the veteran's left shoulder from severe, 
radiating pain to "frozen."  The physician's 
contemporaneous treatment records from about January 2001 to 
the present might significantly bolster the veteran's TDIU 
claim.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorization rom the veteran, obtain 
office notes or any other available 
records of treatment of the veteran's 
left shoulder for the period January 2001 
to the present from J. Charles Dugal, 
M.D., 990 Napoleon Ave., Sunset, LA 
70584, and associate them with the claims 
file.

2.  Schedule the veteran for a VA 
examination of the left shoulder.  
Perform separate orthopedic and 
neurologic examinations to distinguish 
between manifestations of the service-
connected status post-prosthesis left 
shoulder from manifestations of diabetic 
neuropathy, rheumatoid arthritis of other 
parts, or any other confounding factors, 
if necessary.  Provide the examiner(s) 
with the claims file.

?	The purpose of the examination is to 
determine whether disability of the 
veteran's left shoulder alone, 
discrete from any other conditions, 
is at least as likely as not to 
render the veteran unable to secure 
and follow a substantially gainful 
occupation.  The examiner's opinion 
on this question is required.

?	The examination is to determine 
ranges of motion, strength, 
endurance, pain with use, 
fatigability, whether there are 
periodic flare-ups of manifestations 
that further erode the function of 
the left shoulder and if so, how and 
by how much, and any other factors 
that affect the capacity of the left 
shoulder for work.

3.  Readjudicate the claim for TDIU, 
including determination whether to submit 
the claim to the Director, Compensation 
and Pension Service, for extra-schedular 
consideration.  If the claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


